Case 1:16-cv-00460-KJM Document 489 Filed 05/22/19 Page 1 of 2   PageID #: 10098




 REESE MARKETOS, LLP
 PETE D. MARKETOS, ESQ.
 LESLIE CHAGGARIS, ESQ.
 SEAN F. GALLAGHERS, ESQ.
 750 N. Saint Paul Street, Suite 600
 Dallas, Texas 75201-3201
 Telephone: (214) 382-9810
 Facsimile: (214) 501-0731
 THE PERRIN LAW FIRM
 JERRY MARK PERRIN, ESQ.
 1910 Pacific Avenue, Suite 6050
 Dallas, Texas 75201
 Telephone: (214) 646-2004
 Facsimile: (214) 646-6117
 ERIC A. SEITZ, AAL, ALC
 ERIC A. SEITZ              1412
 DELLA A. BELATTI 7945
 820 Mililani Street, Suite 714
 Honolulu, Hawaii 96813
 Telephone: (808) 533-7434
 Facsimile: (808) 545-3608
 Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII
 FLORA KIM, individually and as        )   CIVIL NO. 1:16-cv-00460 KJM
 Guardian ad Litem for W.K.; and       )   (Other Civil Action)
 DAVID KANG,                           )
                        Plaintiffs,    )
 vs.                                   )   STIPULATION FOR DISMISSAL
                                       )   WITH PREJUDICE
 CROCS, INC.; HILTON                   )
 MANAGEMENT LLC; HILTON                )
 HAWAIIAN VILLAGE, LLC; DOE            )
 ENTITIES 1-10; JOHN and/or JANE       )
 DOES 1-10; and OTIS ELEVATOR          )
 COMPANY,                              )
                  Defendants.          )   Trial Date: Vacated
Case 1:16-cv-00460-KJM Document 489 Filed 05/22/19 Page 2 of 2         PageID #: 10099




            STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a) and LR 41.1, the parties who have

 appeared hereby stipulate that this case shall be dismissed with prejudice, the

 parties to bear their own fees and costs. There are no remaining parties or claims.


                                        /s/ Pete Marketos
                                        Pete Marketos
                                        Leslie Chaggaris
                                        Jerry Mark Perrin
                                        Sean Gallagher
                                        Eric A. Seitz
                                        Attorneys for PLAINTIFFS

                                        /s/ Julie M. Walker
                                        Julie M. Walker
                                        Matt A. Tsukazaki, Esq.
                                        Attorneys for Defendant CROCS, INC.


                                        /s/ John-Anderson L. Meyer
                                        John-Anderson L. Meyer, Esq
                                        Attorney for Third-Party Defendant
                                        OTIS ELEVATOR COMPANY

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, May 22, 2019.



                                   Kenneth J. Mansfield
                                   United States Magistrate Judge


 Flora Kim, et al v. Crocs, Inc., et al; No. 1:16-cv-00460 KJM
 ORDER APPROVING SETTLEMENT AND DISMISSAL WITH PREJUDICE


                                           2
